      Case 4:20-cv-00214-MW-MAF Document 10 Filed 05/26/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

GEORGE RICHARD MENDOZA,
D.O.C. #099172,

             Plaintiff,

v.                                    CASE NO.: 4:20cv214-MW/MAF

SECRETARY MARK INCH, et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 7. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. Plaintiff’s motion for a preliminary injunction, ECF No. 3, is DENIED.

This case is remanded to the Magistrate Judge for further proceedings.

      SO ORDERED on May 26, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge
